Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In re Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the position sensor for providing an extension measurement as recited on line 3. 
Claims 17-20, each requires all the limitations of claim 16 and therefore also subjected to the same ground of rejection.


Allowable Subject Matter
Claims 16-20 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 16, as best understood, is allowed because the prior does not teach  track monitoring system for a work machine having a track, the track monitoring system comprising a controller configured to: 
receive an extension measurement from a position sensor indicative an extension of a track-adjust mechanism that extends and retracts a frame assembly to adjust a tension of the track; 
determine a track tension of the track based on the received extension measurement; and 
output a track tension signal (emphasis added). 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art to Banerjee et al. (USPUN. 6,431,665) teaches the general background of the claimed invention. Claims 1-15 are allowed because the prior art does not teach a work machine comprising: 
a frame assembly supporting an idler and a drive sprocket; 
a track looped around the idler and the drive sprocket; 
a track-adjust mechanism configured to extend and to retract the frame assembly to adjust a tension of the track; 
a position sensor configured to measure an extension of the track-adjust mechanism; and 
a controller configured to: receive an extension measurement from the position sensor; determine a track tension based on the extension measurement; and 
output a track tension signal (emphasis added).



Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611